UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1600


CONTINENTAL CASUALTY COMPANY,

                Plaintiff – Appellee,

          v.

BATTERY WEALTH, INCORPORATED; WAYNE CASSADAY,

                Defendants,

MALCOLM CROSLAND; MEGGETT B. LAVIN; THOMAS S. WHITE;
CAROLYN WHITE; MARILYN POWELL; KAREN PHAEHN; RON WISEMAN;
ANN WISEMAN; CHARLES SCHWAB & COMPANY, INCORPORATED,

                Intervenors/Defendants,

DAVID T. PEARLMAN; JANET PEARLMAN,

                Intervenors,

          and

CAROL M. GRAF, Individually and as assignee of T Alexander
Beard; CHARLES W. WOOLEN; PAMELA WOOLEN,

                Intervenors/Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     William O. Bertelsman, Senior
District Judge, sitting by designation. (2:09-cv-00605-WOB)


Submitted:   June 26, 2012                   Decided:   August 2, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Paul E. Tinkler, LAW OFFICE OF PAUL E. TINKLER, Charleston,
South Carolina; T. Alexandrer Beard, BEARD LAW OFFICES, Mt.
Pleasant, South Carolina, for Appellants. Richard A. Simpson,
Kimberly A. Ashmore, WILEY REIN, LLP, Washington, D.C.,;
Christopher R. Carroll, Heather E. Simpson, CARROLL, MCNULTY &
KULL, LLC, Basking Ridge, New Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                Carol M. Graf, Charles W. Woolen, and Pamela Woolen

appeal the district court’s order granting summary judgment for

Continental on its complaint seeking a declaratory judgment that

no coverage existed under two professional services liability

insurance policies it issued to Battery Wealth, Inc., for claims

made by the Appellants and others.                We have thoroughly reviewed

the district court’s order and conclude that the court did not

err in concluding that coverage was barred under the policies

due to the prior knowledge condition precedent.                  See Bryan Bros.

Inc.       v.   Cont’l    Cas.    Co.,   660    F.3d   827    (4th   Cir.    2011). *

Accordingly, we affirm the judgment of the district court.                        We

dispense        with     oral    argument   because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                            AFFIRMED




       *
        We note that the Appellants in their opening brief
erroneously stated that this case was an unpublished opinion of
this court. Although the Appellee pointed to this error in its
response   brief,  the  Appellants   failed  to   correct  their
misstatement in the reply brief or otherwise inform the court of
this mistake.



                                            3